*480OPINION
By THE COURT:
Submitted on motion by. the defendant-appellee for an order to dismiss the appeal on questions of law heretofore filed in this cause.
The record discloses that on April 10, 1947, a journal entry was filed dismissing the appeal on law and fact and retaining the cause for appeal on questions of law. In said order the plaintiff-appellant was granted thirty days for the filing of a bill of exceptions, assignments of error and brief, but up to the day of the filing of this motion, to wit, May 24,-1947, none of •such has been filed.
Since January, 1935, this Court has adhered to a strict compliance with Rule VII as dt relates to the filing of briefs, assignments of error and bills of exceptions. In Maher v Thomas, et al., 23 Abs. 146, this Court held:
“A motion to dismiss an appeal on a question of law will be granted where the briefs were not filed within the time prescribed by rule of court nor within the additional time consented to by counsel for the appellee.”
The only excuse the plaintiff-appellant oilers is neglect upon the part of counsel, which is not a valid reason for the failure to comply with the court order.
The motion to dismiss the appeal is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.